           Case 1:21-mc-00207-VSB Document 10 Filed 09/03/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X                  9/3/2021
                                                          :
In re: Ex Parte Application of Majed Amir Al- :                  21-MC-207 (VSB)
Attabi for an Order Pursuant to 28 U.S.C. § :
1782 to Take Discovery for use in Foreigin                :    OPINION & ORDER
Proceedings Pending in the Republic of                    :
Lebanon.                                                  :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Currently before me is the ex parte application of Petitioner Majed Amir Al-Attabi

(“Petitioner”) filed on February 26, 2021, for an order pursuant to 28 U.S.C. 1782 to conduct

discovery for use in a foreign proceeding pending in Lebanon. Because I find that Petitioner

meets the requirements to obtain discovery pursuant to Section 1782, Petitioner’s application is

GRANTED.

                 Background and Procedural History

        Petitioner seeks evidence related to wire transfers made by Bank Audi S.A.L. (“Bank

Audi”) from October 17, 2019 through the present to (1) JPMorgan Chase Bank, N.A.; (2) the

Bank of New York Mellon Corporation; (3) Citibank, N.A.; and (4) Standard Chartered Bank

(collectively, “Respondents”), as well as other information related to Bank Audi’s alleged

liquidity. (Doc. 1.) Petitioner intends to use the discovery he seeks from Respondents to show

that Bank Audi is able to satisfy Petitioner’s request to pay an unpaid balance allegedly owed to

him in U.S. dollars, and thus that Bank Audi is able to pay the pending claims Petitioner filed

against it in the foreign proceeding. (Doc. 3 (“MOL”), at 3–5.) The exact discovery Petitioner

seeks to obtain through subpoenas directed to the Respondents is detailed in a document filed as

Doc. 4-1 in this action. I will refer to this document as the “Proposed Subpoena.”
           Case 1:21-mc-00207-VSB Document 10 Filed 09/03/21 Page 2 of 7




                 Applicable Law

          “[I]t is neither uncommon nor improper for district courts to grant applications made

pursuant to § 1782 ex parte. The respondent’s due process rights are not violated because he can

later challenge any discovery request by moving to quash pursuant to Federal Rule of Civil

Procedure 45(c)(3).” Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (collecting

cases).

          Section 1782 contains three statutory requirements: “(1) the person from whom

discovery is sought resides (or is found) in the district of the district court to which the

application is made, (2) the discovery is for use in a foreign proceeding before a foreign [or

international] tribunal, and (3) the application is made by a foreign or international tribunal or

any interested person.” Mangouras v. Squire Patton Boggs, 980 F.3d 88, 97 (2d Cir. 2020)

(alteration in original) (quoting Mees v. Buiter, 793 F.3d 291, 297 (2d Cir. 2015)). “Once the

statutory requirements are met, a district court may order discovery under § 1782 in its

discretion, taking into consideration the ‘twin aims’ of the statute, namely, ‘providing efficient

means of assistance to participants in international litigation in our federal courts and

encouraging foreign countries by example to provide similar means of assistance to our

courts.’” Certain Funds, Accounts &/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 117 (2d

Cir. 2015) (quoting In re Metallgesellschaft, 121 F.3d 77, 79 (2d Cir.1997)). “The Supreme

Court has identified four” additional discretionary factors relevant to this determination:

          (1) whether the person from whom discovery is sought is a participant in the foreign
          proceeding, in which case the need for § 1782(a) aid generally is not as apparent;
          (2) the nature of the foreign tribunal, the character of the proceedings underway
          abroad, and the receptivity of the foreign government or the court or agency abroad
          to U.S. federal-court judicial assistance; (3) whether the request conceals an attempt
          to circumvent foreign proof-gathering restrictions or other policies of a foreign
          country or the United States; and (4) whether the request is unduly intrusive or
          burdensome.
                                                        2
         Case 1:21-mc-00207-VSB Document 10 Filed 09/03/21 Page 3 of 7




Mangouras, 980 F.3d at 97–98 (internal quotation marks omitted) (citing, ultimately, Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264–65 (2004)) (internal quotation

marks and alterations omitted). “[I]t is far preferable for a district court to reconcile whatever

misgivings it may have about the impact of its participation in the foreign litigation by issuing a

closely tailored discovery order rather than by simply denying relief outright.” Mees, 793 F.3d

at 302 (citation omitted).

               Application

       As an initial matter, I find that Petitioner has satisfied the three statutory requirements.

First, Respondents are “found” in this District for purposes of section 1782. Respondents or

their parent corporations all have headquarters in this District. (Doc. 4 ¶¶ 6–9, 11–12). They

are thus “found” within this district within the meaning of section 1782. See In re Application

of Gemeinshcaftspraxis Dr. Med. Schottdorf, No. Civ. M19-88 (BSJ), 2006 WL 3844464, at *4

(S.D.N.Y. Dec. 29, 2006); In re del Valle Ruiz, 939 F.3d 520, 528 (2d Cir. 2019) (holding that

the term “found” “extends to the limits of personal jurisdiction consistent with due process”).

       Second, the discovery sought is “for use” in a foreign proceeding or tribunal. “A §

1782 applicant satisfies the statute’s ‘for use’ requirement by showing that the materials she

seeks are to be used at some stage of a foreign proceeding.” Mees, 793 F.3d at 295; see also id.

at 298 (section 1782’s phrase “‘for use in a proceeding’ indicates something that will be

employed with some advantage or serve some use in the proceeding—not necessarily

something without which the applicant could not prevail.”). “[A] Section 1782 applicant must

establish that he or she has the practical ability to inject the requested information into a

foreign proceeding,” In re Accent Delight Int’l Ltd., 869 F.3d 121, 132 (2d Cir. 2017), but the

discoverability or admissibility of the evidence in the foreign proceeding is not dispositive of

                                                      3
         Case 1:21-mc-00207-VSB Document 10 Filed 09/03/21 Page 4 of 7




this determination, see In re XPO Logistics, Inc., 15 Misc. 205 (LGS), 2017 WL 6343689, at

*5 (S.D.N.Y. Dec. 11, 2017) (“The Supreme Court addressed the question of whether foreign

discoverability is a condition to obtaining documents under § 1782, and held that it is not.”

(citations omitted)); Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 77 (2d Cir.

2012) (“Section 1782(a) contains no requirement that particular evidence be admissible in a

foreign proceeding to be considered ‘for use in a proceeding in a foreign or international

tribunal.’”). Petitioner is a party in a pending foreign proceeding against Bank Audi and seeks

to introduce evidence showing that Bank Audi has sufficient liquidity to pay Petitioner’s claims

against it. (Doc. 5 ¶¶ 24, 26, 37–38). Indeed, Petitioner has filed a declaration stating that

Bank Audi has “refuse[d] to honor” its contractual obligation to transfer the balance owed to

Petitioner, and that Bank Audi has cited a lack of U.S. dollar liquidity as the reason for the

refusal. (Id. ¶¶ 16–17, 20.)

       Petitioner also intends to use the discovery as part of a pre-judgment attachment

proceeding against Bank Audi arising from Bank Audi’s refusal to pay the balance owed to

Petitioner. (MOL 7–8.) I note that if Petitioner only intended to use the discovery he seeks in

the pre-judgment attachment proceeding, that likely would not satisfy section 1782, as

Petitioner does not argue that the pre-judgment attachment proceeding is “an adjudicative

proceeding” that decides “[t]he merits of the dispute.” See Euromepa, S.A. v. R. Esmerian,

Inc., 154 F.3d 24, 28 (2d Cir. 1998); In re Gorsoan Ltd., 435 F. Supp. 3d 589, 597 (S.D.N.Y.

2020) (“Several courts in this district subsequently interpreted Euromepa to stand for the

proposition that ‘neither pre-judgment attachment nor post-judgment enforcement proceedings

are “adjudicative” in nature.’” (collecting cases)), rev’d and remanded sub nom. on other

grounds, In re Gorsoan Ltd., 843 F. App’x 352 (2d Cir. 2021). However, as stated supra,

                                                     4
         Case 1:21-mc-00207-VSB Document 10 Filed 09/03/21 Page 5 of 7




Petitioner also seeks to use the sought discovery to prove his entitlement to the specific

performance remedy of having Bank Audi transfer the allegedly owed funds in U.S. dollars to

an account he controls. See In re Accent Delight Int’l Ltd., 869 F.3d 121, 135 (2d Cir. 2017)

(“Section 1782 does not prevent an applicant who lawfully has obtained discovery under the

statute with respect to one foreign proceeding from using the discovery elsewhere unless the

district court orders otherwise.”).

       Third, Petitioner, as a party to the foreign proceeding, is an “interested person” within

the meaning of section 1782. “A party to a foreign litigation is an ‘interested person’ within

the ambit of § 1782.” In re Degens, 20-mc-237 (JGK) (RWL), 2020 WL 4252725, at *4

(S.D.N.Y. July 24, 2020) (citations omitted).

       Because Petitioner meets the three statutory factors, I proceed to determine whether the

discretionary Intel factors counsel against permitting the requested discovery. See Mees, 793

F.3d at 297–98 (citing Intel, 542 U.S. at 264–65). They do not. First, no Respondent is a party

to the foreign proceeding; if any were, that would counsel against permitting discovery. See

Mangouras, 980 F.3d at 97. Second, there is no indication that a Lebanese court would be

unreceptive to federal-court judicial assistance. Cf. Intel, 542 U.S. at 264–65. To the contrary,

Petitioner submits a declaration from a Lebanese litigator stating that Articles 139 and 140 of

the Lebanese Code of Civil Procedure provide for the admissibility of evidence obtained in

accordance with the law of other jurisdictions. (Doc. 5 ¶¶ 28, 41.) Third, Petitioner’s request

does not seek “to circumvent” the rules and procedures of the Lebanese tribunal, see

Mangouras, 980 F.3d at 98, as Lebanese law allows the use of discovery materials obtained

outside of Lebanon, (Doc. 5 ¶¶ 28, 41). Moreover, while Lebanon has a secrecy law that

guards certain bank records, it does not extend to Respondents, since that secrecy law applies

                                                     5
         Case 1:21-mc-00207-VSB Document 10 Filed 09/03/21 Page 6 of 7




only to “[b]anks established in Lebanon in the form of joint-stock companies, and banks that

are branches of foreign companies.” In re Iraq Telecom Ltd., 18-MC-458 (LGS) (OTW), 2020

WL 605931, at *1 (S.D.N.Y. Feb. 7, 2020), objections overruled, 2020 WL 1047036 (S.D.N.Y.

Mar. 4, 2020). Fourth, the requested discovery is not unduly intrusive or burdensome. See

Mangouras, 980 F.3d at 98. Petitioner’s Proposed Subpoena is narrowly tailored to provide the

Petitioner with information to support his argument in the foreign litigation that Bank Audi

possesses liquidity to pay his claims. The Proposed Subpoena seeks wire transfer records for

transfers in U.S. dollars made out of Bank Audi’s accounts with Respondents since October 17,

2019; account statements for Bank Audi’s accounts with Respondents since October 17, 2019;

and any communications Bank Audi may have made with Respondents about Petitioner or this

Application. (Proposed Subpoena ¶¶ 1–4.) This is not unduly burdensome or intrusive, as the

sought materials are routinely produced by banks to satisfy discovery requests. See, e.g., In re

Rodriguez Guillen, 20-MC-102 (ALC), 2020 WL 3497002, at *3 (S.D.N.Y. June 29, 2020)

(noting that a third-party bank “should be able to search for and produce . . . records of wire

transfers without significant burden”).

               Conclusion

       Accordingly, Petitioner’s ex parte request for an order pursuant to 28 U.S.C. § 1782 is

GRANTED. Petitioner is authorized, through his U.S. counsel at the law firm of Fleischman

Bonner & Rocco LLP, to take discovery, in accordance with the Federal Rules of Civil

Procedure and the Local Civil Rules of this Court, from JPMorgan Chase Bank, N.A., The

Bank of New York Mellon Corporation, Citibank, N.A., and Standard Chartered Bank

(“Respondents”), by serving subpoenas consistent with the Proposed Subpoena in this district

seeking the documents and information identified in Exhibit 1 to the Declaration of James P.

                                                     6
         Case 1:21-mc-00207-VSB Document 10 Filed 09/03/21 Page 7 of 7




Bonner executed on February 26, 2021 and depositions of Respondents’ document custodians

(the “Authorized Subpoenas”), together with a copy of this Order. Petitioner is authorized to

use the discovery so obtained in the legal proceedings against Bank Audi referenced in his

filings before me, (see MOL 1–3), which are (1) the proceeding pending before the court of

first instance in Beirut, Lebanon under docket number 448/2020 and (2) the proceeding in

which Petitioner has obtained a pre-judgment attachment against Bank Audi.

       IT IS FURTHER ORDERED that, prior to serving the Authorized Subpoenas on

Respondents and in addition to complying with Federal Rule of Civil Procedure 45(a)(4),

Petitioner’s counsel will deliver by email a copy of this Order together with the papers on

which it is granted to the following counsel for Bank Audi: André Nohra of the Cortbaoui &

Kanaan Law Firm in Beirut, Lebanon, at his email address a.nohra@c-klaw.com.

       Respondents shall comply with the Authorized Subpoenas in accordance with the

Federal Rules of Civil Procedure, the Local Rules, and my Individual Rules, including with

respect to their rights to object to or move to quash the Authorized Subpoenas.

       The Clerk of Court is respectfully directed to close the open motions on the docket.



SO ORDERED.

Dated: September 3, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                    7
